—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 1, 2001, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
Defendant’s challenge to the validity of his plea is unpreserved (People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was fully apprised of the rights that he was waiving as a result of his guilty plea (see Boykin v Alabama, 395 US 238; People v Harris, 61 NY2d 9). The record establishes that there were two separate allocutions on defendant’s plea, conducted on the same day. Viewing these proceedings as a whole, it is clear that defendant received all the appropriate warnings. Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.